DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a magnetic tape having a magnetic layer with a contact angle for 1-bromonapthalene as claimed, wherein the magnetic layer comprises ɛ-iron oxide with specific treatments, does not reasonably provide enablement for magnetic layers formed from any ɛ-iron oxide particle, broadly, having a 1-bromonaphthalene contact angle as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification discloses the method of making the ɛ-iron oxide using specific conditions of steps IV and V to impart specific magnetic properties in order to yield a desired contact angle.  No other guidance as to how to choose a suitable ɛ-iron oxide particle is .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (US 2016/0064025) in view of Sakane et al. (WO 2017018407).  The Examiner notes that US 2018/0208479 is the English language equivalent of WO 2017018407 and all citations will refer to US 2018/0208479.
Regarding claims 1, 3-5, and 9, Kurokawa discloses a magnetic recording medium comprising a non-magnetic support, a magnetic layer which is provided on at least one surface of the non-magnetic support and includes ferromagnetic powder and a binding agent, wherein a contact angle measured regarding a surface of the magnetic layer is 90.0º to 100.0º for water (Abstract).  Kurokawa discloses that the contact angle measured regarding a surface of the magnetic layer is 45.0º to 55.0º with respect to 1-bromonaphthalene   Considering that Kurokawa’s end point of 45.0º with respect to 1-bromonaphthalene is very close the claimed upper endpoint of 44.999                        
                            
                                
                                    9
                                
                                ¯
                            
                        
                    º, one of ordinary skill in the art would immediately envisage that Kurokawa’s endpoint of 45º is obvious over the claimed contact angle for 1-bromonapthalene of                         
                            
                                
                                    9
                                
                                ¯
                            
                        
                    º, absence of evidence of unexpected results or criticality.  Appellant has not provided evidence or showing that such a small difference between Kurokawa and applicant’s contact angle for 1-bromonaphthalene is meaningful.  
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). 
Or alternatively per claims 1 and 9, Kurokawa teaches that it is known to control the 1-b.n contact angle of the magnetic layer by inclusion of nitrogen containing polymers and lubricants (Abstract, examples) in order to insure good dispersibility and running properties due to surface characteristics of the magnetic layer ([0045], [0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to optimize the 1-b.n contact angle within the limits known in the art with optimal amount of lubricant and nitrogen containing polymers based on the desired running durability and from the perspective of reducing the quantity of lubricant adhering to the head [0045-0047], since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA) 1980.   
Kurokawa discloses ferromagnetic powder in a magnetic layer, however, fails to disclose that the ferromagnetic powder is ɛ-iron oxide with the structure and diameter as presently claimed.
2O3 magnetic particles with the structure and diameter as claimed [0041-0051] to be used in magnetic recording medium.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurokawa’s magnetic particles to be of ɛ-Fe2O3, as suggested by Sakane, in order to obtain a narrow coercive force distribution to enhance the recording density of a magnetic recording medium [0024].
Regarding claim 2, Kurokawa discloses a lubricant as claimed [0020].

Claim 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (US 2016/0064025) in view of Sakane et al. (WO 2017018407).  The Examiner notes that US 2018/0208479 is the English language equivalent of WO 2017018407 and all citations will refer to US 2018/0208479.
Regarding claims 1, 3-5, and 9, Kurokawa discloses a magnetic recording medium comprising a non-magnetic support, a magnetic layer which is provided on at least one surface of the non-magnetic support and includes ferromagnetic powder and a binding agent, wherein a contact angle measured regarding a surface of the magnetic layer is 90.0º to 100.0º for water (Abstract).  Kurokawa discloses ferromagnetic powder in a magnetic layer, however, fails to disclose that the ferromagnetic powder is ɛ-iron oxide with the structure and diameter as presently claimed as well as the contact angle measured regarding a surface of the magnetic layer is 35.0º to 40.0º for 1-bromonaphthalene.
Sakane discloses ɛ-Fe2O3 magnetic particles with the structure and diameter as claimed [0041-0051] to be used in magnetic recording medium.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurokawa’s magnetic particles to be of ɛ-Fe2O3, as 
In regards to the contact angle with respect to 1-b.n, Kurokawa discloses very similar magnetic layer composition to that of Applicant’s instant specification [0213] in combination of the method of making the ɛ-Fe2O3 magnetic particles of Sakane (heat-treated particle) is substantially the same as set forth in Applicant’s instant specification [0052-0085], Kurokawa in view of Sakane meets the criteria set forth in the present specification for achieving the desired 1-bromonaphthalene contact angle absent of evidence to the contrary.  Thus, the magnetic layer of Kurokawa in view of Sakane would be expected to necessarily exhibit similar claimed contact angle.
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
Regarding claim 2, Kurokawa discloses a lubricant as claimed [0020].


Response to Arguments
Applicant’s arguments filed 8/2/21 (Pre-Brief Conference request), with respect to claim 1 have been fully considered and are persuasive.  The rejection has been withdrawn. 


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785    

/Holly Rickman/Primary Examiner, Art Unit 1785